

	

		III

		109th CONGRESS

		1st Session

		S. CON. RES. 48

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 27, 2005

			Mr. Durbin (for himself

			 and Mr. Cornyn) submitted the following

			 concurrent resolution; which was referred to the

			 Committee on Homeland Security and

			 Governmental Affairs

		

		CONCURRENT RESOLUTION

		Expressing the sense of Congress that a

		  commemorative postage stamp should be issued to promote public awareness of

		  Down syndrome.

	

	

		Whereas

			 Down syndrome affects people of all races and economic levels;

		Whereas

			 Down syndrome is the most frequently occurring chromosomal abnormality;

		Whereas

			 1 in every 800 to 1,000 children is born with Down syndrome;

		Whereas

			 more than 350,000 people in the United States have Down syndrome;

		Whereas

			 5,000 children with Down syndrome are born each year;

		Whereas

			 as the mortality rate associated with Down syndrome in the United States

			 decreases, the prevalence of individuals with Down syndrome in the United

			 States will increase;

		Whereas

			 some experts project that the number of people with Down syndrome will double

			 by 2013;

		Whereas

			 individuals with Down syndrome are becoming increasingly integrated into

			 society and community organizations, such as schools, health care systems, work

			 forces, and social and recreational activities;

		Whereas

			 more and more people in the United States interact with individuals with Down

			 syndrome, increasing the need for widespread public acceptance and education;

			 and

		Whereas

			 a greater understanding of Down syndrome and advancements in treatment of Down

			 syndrome-related health problems have allowed people with Down syndrome to

			 enjoy fuller and more active lives: Now, therefore, be it

		

	

		That it is the sense of Congress

			 that—

			(1)the United States Postal Service should

			 issue a commemorative postage stamp to promote public awareness of Down

			 syndrome; and

			(2)the Citizens’ Stamp Advisory Committee

			 should recommend to the Postmaster General that such a stamp be issued.

			

